Citation Nr: 0802609	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile 
dysfunction, including secondary to medications taken for 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1975 to December 
1980 and from September 1983 to June 1992.  

By rating action in May 1993, the RO, in part, denied service 
connection for a heart disorder.  The veteran was notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which denied service connection for hypertension with 
erectile dysfunction (ED), claimed as secondary to 
medications taken for hypertension.  As will be readily 
apparent in the remand below, the issues have been 
recharacterized to reflect the appropriate adjudicatory 
considerations of the veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that, with respect to the claim of 
service connection for hypertension, the veteran has never 
been informed of VA's duty to assist in the development of 
his claim under the VCAA.  The Board is cognizant that the 
veteran was provided adequate VCAA notice concerning his 
initial claim of service connection for erectile dysfunction 
by letter dated in December 2004.  However, the veteran had 
not filed a claim of service for hypertension at that time.  
Thus, the December 2004 letter can not be construed as having 
provided adequate VCAA notice concerning his subsequent claim 
of service connection for hypertension.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Concerning the veteran's claims, the Board notes that he 
initially asserted that he developed hypertension in service 
and was treated with medication that subsequently caused his 
ED.  (See December 2004 statement).  However, in his notice 
of disagreement, received in February 2005, the veteran 
asserted that he was first diagnosed with hypertension at a 
VA outpatient clinic in Grand Rapids in 1981, within one year 
of discharge from service, and that he was subsequently 
treated with medications that are known to cause ED during 
his second period of service.  He also asserted that his ED 
was caused by medications taken for his service-connected 
PTSD.  

Although the evidence of record includes numerous VA 
treatment records from 1992 to the present, it does not 
appear that any attempt was made to obtain VA medical records 
from Grand Rapids, Michigan from 1981 to September 1983, when 
the veteran went back on active service.  

Additionally, in April 2005, the claims file was reviewed by 
a VA healthcare worker for an opinion as to whether the 
veteran's ED was caused by Hydrochlorothiazide, a medication 
claimed by the veteran to have been prescribed for 
hypertension in service.  After reviewing the extensive 
evidentiary record, the VA examiner opined that the veteran 
was probably prescribed Hydrochlorothiazide for his recurring 
kidney stones in service and not for hypertension as there 
was no evidence of hypertension in service.  However, the 
examiner did not offer an opinion as to whether 
Hydrochlorothiazide caused the veteran's ED.  As the veteran 
is service-connected for multiple renal stones, the question 
of whether Hydrochlorothiazide may have caused his ED must be 
addressed by a competent medical expert.  Also, an opinion 
must be obtained as to whether any medication taken for the 
veteran's other service-connected disabilities, including 
PTSD, may have caused his ED.  

Finally, in a statement attached to his substantive appeal, 
received in May 2005, the veteran indicated that he wanted a 
local hearing at the RO in Detroit, Michigan.  However, it 
does not appear that any attempt was made to schedule the 
veteran for an RO hearing.  In fact, the Certification of 
Appeal (VA Form 8), dated in October 2005, indicated that the 
veteran did not request a hearing.  Accordingly, the veteran 
should be contacted to determine if he still wanted an RO 
hearing.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations pertaining to 
the veteran's claim of service connection 
for hypertension are fully complied with 
and satisfied.  

2.  The veteran should be contacted and 
asked to clarify whether he still wants a 
hearing before a hearing officer at a RO.  
If the veteran does not respond, he 
should be scheduled for a personal 
hearing before a RO hearing officer.  

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for 
hypertension since his discharge from 
service in 1980.  Of particular interest 
are any medical records for treatment by 
VA in Grand Rapids, Michigan from 1981 to 
September 1983.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

4.  The claims file and a copy of this 
remand should be referred to a VA 
urologist to determine the etiology of 
the veteran's erectile dysfunction.  A 
notation to the effect that the claims 
file was reviewed should be included in 
the report.  The urologist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
erectile dysfunction is proximately due 
to, the result of, or in the alternative, 
being aggravated by any medications taken 
for any of his service-connected 
disabilities and, in particular, his 
kidney disorder or PTSD.  The clinical 
findings and reasons that form the basis 
of any opinion should be clearly set 
forth in the report.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be type 
or otherwise recorded in a legible manner 
for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether the 
veteran's erectile dysfunction is 
proximately due to or the result of, or 
being aggravated by medications taken for 
any service-connected disability.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

